DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are not clear black and white line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201 (figure 2) and 420 (figures 4a-c).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102a-d (Specification: [0018]).  
The drawings are objected to because there are two figures labelled as “5b” (pages 5 and 6 of the drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Content of Specification
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74 (there is no reference to figures 5c and the second figure 5b, which is assumed to be figure 5d).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
claim 1, line 5, which reads “…added to the fishing rig for defecting…” should read “…added to the fishing rig for deflecting…” 
Regarding claim 1, line 7, which reads “…relative to the fishing lie…” should read “…relative to the fishing line…”
Regarding claim 1, line 8, which reads “coupling device for adding…” should read “a coupling device for adding…”
Regarding claim 4, line 1, which recites “…wherein coupling device comprises…” should read “…wherein the coupling device comprises…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of the specification (pages 10-11, [0035]), it remains unclear how “the coupling device and the one or more semi-rigid deflecting arms are a single strand of wire threaded around a location on the fishing lure and extending 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the semi-rigid members" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the semi-rigid members” are being interpreted as the “one or more semi-rigid deflecting arms” of line 5. Claims 2-10 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greene (US-2292517-A).
Regarding claim 1, Greene discloses an article of manufacture for providing fishing equipment, and more specifically, an article of manufacture which provides a deflector that protects fishing rigs having at least one fish hook (38) and an attached fishing line (4) from snagging upon underwater obstacles (page 1, column 1, lines 17-31), the article of manufacture comprising:
one or more semi-rigid deflecting arms (20) added to a fishing rig (see figures 1 and 2) for deflecting underwater obstacles as the rig passes through the water (page 1, column 1, lines 17-31), the one or more semi-rigid deflecting arms extend outward from the fishing rig in different directions relative to the fishing line (see figures 1 and 2; page 2, column 1, lines 16-40); and
a coupling device (22; 18) for adding the one or more semi-rigid deflecting arms to the fishing rig;
wherein the semi-rigid deflecting arms are sufficiently rigid to deflecting the fishing rigs motion travelling under the water away from obstacles encountered along the path of the fishing rig (page 2, column 1, lines 16-40). 
Regarding claim 2, Greene discloses a deflector that protects fishing rigs, wherein the fishing rig corresponds to a fishing lure (6) (page 1, column 1, lines 5-16; page 1, column 2, lines 52-55 – page 2, column 1, lines 1-18).
claim 3, Greene discloses a deflector that protects fishing rigs, wherein the one or more semi-rigid deflecting arms are coupled to the fishing lure (see figures 1 and 2).
Regarding claim 4, Greene discloses a deflector that protects fishing rigs, wherein the coupling device comprises threaded screw (14) matching a threaded hole in the fishing lure (8) (page 1, column 2, lines 52-55 – page 2, column 1, lines 1-18). 
Regarding claim 5, Greene discloses a deflector that protects fishing rigs, wherein the coupling device is an enclosed capture device having an inner shape matching a corresponding attachment point on the fishing lure (wherein 8 passes through 18) such that the enclosed capture device restrains the coupling device to the fishing lure (page 2, column 1, lines 41-63; page 2, column 2, lines 45-56).
Regarding claim 6, Greene discloses a deflector that protects fishing rigs, wherein the coupling device and the one or more semi-rigid deflecting arms are threaded around a location on the fishing lure and extend outward (page 1, column 2, lines 52-55 – page 2, column 1, lines 1-18).
Regarding claim 7, Greene discloses a deflector that protects fishing rigs, wherein the coupling device attached the one or more semi-rigid deflecting arms to the fishing line ahead of the fishing lure (see figures 1 and 2).
Regarding claim 8, Greene discloses a deflector that protects fishing rigs, wherein the one or more semi-rigid deflecting arms extend of a central deflection object (22; 18) coupled directly to the fishing line. 
Regarding claim 9, Greene discloses a deflector that protects fishing rigs, wherein the one or more semi-rigid deflecting arms comprises at least 3 deflecting arms (see figures 1 and 2).
claim 10, Greene discloses a deflector that protects fishing rigs, wherein the one or more semi-rigid deflecting arms comprises at least 3 deflecting arms (see figures 1 and 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Shattuck US-0539149-A, Parks US-20130205642-A1, Heimark US-2450796-A, Stickler US-4869013-A, Phinney et al US-1239957-A, Wadlington et al US-2612715-A, Deatz US-1768033-A, Arbogast US-2111020-A, Arrico US-7694453-B1, Huppert US-6240672-B1, and Tarazona et al US-20170231207-A1.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                          

/MONICA L BARLOW/Primary Examiner, Art Unit 3644